DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the following species: first and second streptavidin mutein (Ile44 GLy 45 Ala46 arg47), streptavidin binding protein (SEQ ID NO: 3), and particular matrix for the first and second stationary phase in the reply filed on 12/17/2020 is acknowledged. The restriction is withdrawn.
Claims 1-40 are examined.
Priority
This application is a divisional of 14/380699, which was filed on 08/22/2014, which is a proper National Stage (371) entry of PCT Application No.  PCT/EP2013/053650, filed 02/25/2013, which claims the benefit of 61602150, filed 02/23/2012.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to, because throughout the specification, there are sequences of amino acids which are four amino acids or longer and do not have a SEQ ID NO.
The use of the terms Streptactin or Sepharose, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Generic terminology is sometimes included, but is not included all the time.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 4, 18 and 23 are objected to because of the following informalities: With respect to claim 4, please change “phase” to “phases”. With respect to claims 18 and 23, the claim contains sequences which have four amino acids or greater and no seq id no.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 11-13, 15, and 26-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Neurauter et al. (US20080255004).
With respect to claim 1, Neurauter at [0183]-[0185] teaches an arrangement (an arrangement of CM5 chips) containing at least one first and second (chips, implying more than 1) stationary phase (chip) that is a first/second affinity chromatography matrix, wherein the first affinity/second chromatography matrix has a first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) immobilized thereon.  Neurauter at [0185] teaches binding biotinylated or DSB-X biotinylated antibodies (which are first and second binding reagent), where the biotin or DSB-X biotin are the binding partner C and are biotin or biotin analogs. Neurauter at [0185]-[0195] teaches that the binding is reversible.  Moreover, 
With respect to claim 2, Neurauter teaches using streptavidin as an affinity reagent which naturally comprises four biotin binding sites and therefore is capable of reversibly binding to a biotinylated antibody. 
With respect to claims 3 and 15, Neurauter at [0183]-[0185] teaches a chip, which is a planar stationary phase.
With respect to claims 5 or 11, Neurauter at [0183]-[0185] teaches more than 1 chip, which are naturally arranged in some kind of order (sequentially; one and then another) and therefore can be an apparatus for chromatography (chromatography can be performed on it).
With respect to claim 12, Neurauter at [0185] teaches a chip has streptavidin (first affinity reagent) covalently bound.
With respect to claim 13, Neurauter at [0183]-[0185] teaches a CM5 Biacore chip, which is non-magnetic.
With respect to claim 26-29, Neurauter at [0183]-[0185] teaches biotin as a competition reagent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4, 10, 14, 16, 30-34, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004).

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used multiple beads in the arrangement of Neurauter.
One of ordinary skill in the art would have been motivated to have used multiple beads in the arrangement of Neurauter, because Neurauter teaches that it can be used as a solid phase.
One of ordinary skill in the art would have a reasonable expectation of success, because Neurauter teaches that it can be used as a solid phase.

With respect to claim 10, Neurauter at [0136] teaches that the first receptor binding reagent (biotinylated antibody) is immobilized on the first affinity reagent (streptavidin) of the at least one first stationary phase prior to applying the sample comprising the target cell to the at least one stationary phase.
With respect to claim 14, Neurauter at [0099] teaches a cellulose membrane.
With respect to claim 16, Neurauter at [0101] teaches particle sizes that are inside of the claim range (10 or 6 μm) or overlap, thereby rendering the range obvious. In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.

With respect to claims 32-34, Neurauter at [0086]-[0091] teaches using antibody fragments as a receptor binding reagent (such as a Fab) and teaches that they can be monoclonal.
With respect to claim 40, Neurauter at [0231] teaches that all antibodies on the solid phase are the same antibody.

Claims 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004) in view of Engstrom et al. (US2007/0241061 A1).
With respect to claim 6, as explained above, Neurauter teaches multiple chips, but does not teach that they are arranged in series.
However, Engstrom at abstract and Fig. 1, teaches two solid phases (porous beds) fluidly connected in series, where the first porous bed detects the first analyte and the second one detects a disturbing substance.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter.
One of ordinary skill in the art would have been motivated to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter, in order to detect the analyte in the presence of a disturbing substance.
One of ordinary skill in the art would have a reasonable expectation of success, because Engstrom teaches that it can be used.

With respect to claim 8, Neurater at abstract and [0036] teaches purifying cells. Engstrom at [ 0041],  [0077] and [0113] teaches that the invention can be used for purification and teaches an outlet at the end of the reaction cavity (which can be the second stationary phase). The claim is directed to an intended use of the outlet (purification).  The combination teach an outlet, and therefore reads on the claims, because the outlet can be used for purification.  
With respect to claim 9, Engstrom at [0066] and [0098]-[0101] teaches including biotin (which is a competitive reagent) in a flow path (301 a’) which leads to one of the stationary phases.
Claims 17-21, 23-24, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004) in view of Skerra (US 6,103, 493).
With respect to claims 17-21 and 23-24, Neurater does not teach a streptavidin mutain and binding peptide.
However, Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein and binding peptide, teaches that it has higher binding affinity than wild type streptavidin, and teaches that one can use mild conditions.   Skerra at 3:15-30 teaches the limitations of claim 19.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement of Neurauter.
One of ordinary skill in the art would have been motivated to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement of 
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used instead of biotin and streptavidin.
With respect to claim 35, Neurauter at [0183]-[0185] teaches an apparatus comprising an arrangement (an arrangement of CM5 chips) containing at least one first and second (chips, implying more than 1) stationary phase (chip) that is a first/second affinity chromatography matrix, wherein the first affinity/second chromatography matrix has a first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) immobilized thereon.  Neurauter at [0185] teaches binding biotinylated or DSB-X biotinylated antibodies (which are first and second binding reagent), where the biotin or DSB-X biotin are the binding partner C and are biotin or biotin analogs. Neurauter at [0185]-[0195] teaches that the binding is reversible.  Moreover, streptavidin and/or nitrostreptavidin naturally have binding sites capable of binding biotin.  Neurauter at [0036], [0048], [0136], and Fig. 4 teaches the antibody binds to a cell surface antigen and allows one to separate target cells. Neurauter at [0133] teaches that it can be a receptor molecule. Neurater at abstract and [0036] teaches purifying cells. Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein, teaches that it has higher binding affinity than wild type streptavidin to SEQ ID NO: 3, and teaches that one can use mild conditions.   
Claims 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004) in view of Skerra (US 6,103, 493), as applied to claim 35, and further in view of Engstrom et al. (US2007/0241061 A1).

However, Engstrom at abstract and Fig. 1, teaches two solid phases (porous beds) fluidly connected in series, where the first porous bed detects the first analyte and the second one detects a disturbing substance.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter, as modified by Skerra.
One of ordinary skill in the art would have been motivated to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter, as modified by Skerra, in order to detect the analyte in the presence of a disturbing substance.
One of ordinary skill in the art would have a reasonable expectation of success, because Engstrom teaches that it can be used.
With respect to claim 37, Engstrom at [0073], [0075], [0077], and [0092] teaches a sample inlet being fluidly connected to the first stationary phase of the arrangement.
With respect to claim 38, Neurater at abstract and [0036] teaches purifying cells. Engstrom at [ 0041],  [0077] and [0113] teaches that the invention can be used for purification and teaches an outlet at the end of the reaction cavity (which can be the second stationary phase). The claim is directed to an intended use of the outlet (purification).  The combination teach an outlet, and therefore reads on the claims, because the outlet can be used for purification.  
With respect to claim 39, Engstrom at [0066] and [0098]-[0101] teaches including biotin (which is a competitive reagent) in a flow path (301 a’) which leads to one of the stationary phases.



Claims 22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004) in view of Kubben et al., (2010) Identification of differential protein interactors of lamin A and progerin, Nucleus, 1:6, 513-525, as evidenced by US9023604.
With respect to claims 22 and 25, Neurauter, as taught above, teaches using biotin but not the claimed streptavidin binding protein.
However, Kubben at abstract and 514 (right column), teaches that One-Strep tag is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function. The sequence of One Strep tag is SEQ ID NO: 13, as evidenced by US9023604 at 20:10-15.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SEQ ID NO:13, as taught by Kubben, in the arrangement of Neurauter.
One of ordinary skill in the art would have been motivated to have used SEQ ID NO:13, as taught by Kubben, in the arrangement of Neurauter, because Neurauter teaches using biotin, and SEQ ID NO: 13 is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function.
One of ordinary skill in the art would have a reasonable expectation of success, because it is a biotin analog.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78-104 of copending Application No. 16231188 in view of Neurauter et al. (US20080255004).
Copending Application 16/231188 does not teach two stationary phases, but teaches all other limitations. However, Neurauter, as explained above, teaches two stationary phases.
 It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188.
One of ordinary skill in the art would have been motivated to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188, in order to use different samples.
One of ordinary skill in the art would have a reasonable expectation of success, because it Neurauter teaches using two solid phases.
This is a provisional nonstatutory double patenting rejection.
Conclusion


	

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641